IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :          No. 2194 Disciplinary Docket No. 3
                Petitioner      :
                                :          No. 85 DB 2014
           v.                   :
                                :          Attorney Registration No. 204779
JOSEPH A. RIZZO                 :
                Respondent      :          (Northampton County)


                                    ORDER


PER CURIAM:


       AND NOW, this 21st day of September, 2015, upon consideration of the Report

and Recommendations of the Disciplinary Board, Joseph A. Rizzo is disbarred from the

Bar of this Commonwealth, and he shall comply with all the provisions of Pa. R.D.E.

217.

       Respondent shall pay costs to the Disciplinary Board pursuant to Pa. R.D.E.

208(g).